Citation Nr: 1644205	
Decision Date: 11/22/16    Archive Date: 12/01/16

DOCKET NO.  12-31 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from September 1969 to September 1971.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Boise, Idaho Department of Veteran Affairs (VA) Regional Office (RO).  

The issue of service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

There is competent and credible evidence reasonably showing the Veteran's tinnitus began during service and has persisted since.


CONCLUSION OF LAW

Service connection for tinnitus is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits, and applies to the instant claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Inasmuch as this decision grants service connection for tinnitus and remands the remaining matter, there is no reason to belabor the impact of the VCAA; any notice or duty to assist omission is harmless.
Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disabilities due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after discharge when the evidence establishes that disability was incurred in service.  38 C.F.R. § 3.303(d).  Service connection may be established by showing continuity of symptomatology after discharge.  38 C.F.R. § 3.303(b).  

To substantiate a claim of service connection, there must be evidence of: (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

The Board notes that it has reviewed all of the evidence in the record.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to this claim.

The Veteran's service treatment records (STRs) are silent for any complaints, treatment, or diagnoses related to tinnitus.  A private June 2001 audiogram taken by the Veteran's employer indicates he denied any ringing in his ears, but did report military service and exposure to firearm noise.  

June 2011 VA records show the Veteran complained of bilateral tinnitus.  He said he was in Vietnam for one tour and was exposed to artillery and small arms fire.  He specifically reported that a Howitzer fired over his head unexpectedly, causing pain and decreased hearing for a while afterwards.  Postservice, he worked in sales and fired guns when hunting, but stated he used hearing protection.  Pure tone audiometry revealed thresholds within normal limits in the low and mid-frequency range, dipping to a moderate and moderately severe sensorineural hearing loss in the high frequency range bilaterally.  Speech recognition scores were excellent bilaterally.  Later that month, the Veteran again said he was exposed to artillery fire, small weapons fire, and explosion noise in service.  He also repeated his specific allegation regarding his proximity to the end of a Howitzer barrel while it was being fired, causing extreme pain and ringing in his ears.  He said the symptoms improved with time, but continued to endorse ringing and crackling in his ears when exposed to a crowd of people or loud noises.  

On August 2011 VA examination, the Veteran again reported he has tinnitus and that he was exposed to hazardous noise in service while serving with an artillery group.  He again described an occasion where he walked near a Howitzer firing that caused ear pain for several days.  Hearing protection devices were used, and following military service he went to college part-time and worked in department stores and at a plant.  For over 30 years he worked in sales, mainly on the phone and talking with people.  Recreational activities included fishing, hunting with hearing protection, boating, skiing, and watching football.  He denied any history of ear disease, trauma, or surgery.  He reported periodic bilateral tinnitus that sounded like ringing and crackling of foil or paper.  The examiner opined that the Veteran's normal hearing thresholds at separation made it less likely than not that his military noise exposure caused his tinnitus.  Rather, the examiner felt it was more likely than not caused by recreational noise and aging.

In November 2012, the Veteran alleged that VA failed to consider the high noise exposure he experienced in service as it compares to relatively little postservice exposure.  At a September 2013 hearing before a decision review officer (DRO), the Veteran said he served in Vietnam while attached to artillery units.  He was stationed around the guns because he had to keep up all communications and reported noise exposure from artillery fire without ear protection.  He also reported small weapons fire noise as well.  He specifically reported an incident where he walked under the barrel of a Howitzer while in a fire fight against the Viet Cong.  He said the gun went off "within inches" because he was trying to establish the direction of fire.  At that time, he said he was knocked to the ground, suffered a concussion, and could not hear anything.  Although he asked for medical care, there were a lot of people that needed it more than he did.  He also reported noise from day-to-day firing, but said after that incident he had painful ringing that improved over time, but never went away entirely.  Rather, it would recur intermittently.  Postservice, he said he had received several audiograms related to his employment.  He mainly worked in sales and marketing, and had no real noise exposure.  However, there was a company policy to check everyone's hearing on a regular basis.  He remembered that in 1977, when he first went to work in sales, he was tested and told he had suffered some hearing loss.  He then denied recreational noise exposure, with the exception of hunting (during which he wore hearing protection).  

On October 2013 VA examination, the examiner opined that the Veteran's tinnitus (and hearing loss) is unrelated to service because he had normal hearing at entrance and separation, and did not complain of tinnitus at discharge or in service.  He indicated that the type of tinnitus the Veteran describes is not unlike that of a normal hearing population, and is of a random nature and short duration, and has been deemed non-pathologic.  

At the outset, the Board notes that tinnitus is a simple disability which is subject to lay observation and is diagnosed primarily based on subjective reports.  Thus, the Veteran's own statements consistently reporting ringing and crackling in his ears are competent and credible evidence of a current diagnosis.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).  Similarly, he has also presented competent testimony of exposure to noise in service.  Moreover, his reports (that he was exposed to noise while working as a communications operative with field artillery) have not only been internally consistent through the appeal, but also externally consistent with his documented military occupational specialty (MOS) as a wireman.  Consequently, the Board concedes exposure to hazardous noise in service based on the Veteran's competent and credible testimony.  Finally, the Board notes that the Veteran has very clearly alleged, throughout this appeal, that his ringing began after a specific incident in service involving a Howitzer firing in close proximity and, notwithstanding some improvement over time, persists to this day.  In light of the above, the Board finds there is competent and credible evidence which reasonably shows that the Veteran's tinnitus began in service following exposure to hazardous noise and has persisted since.

In so finding, the Board is cognizant of the negative medical opinions in the record.  However, it is critical to note that neither the August 2011 nor the October 2013 VA opinions adequately considered the Veteran's own competent statements regarding the onset and course of his tinnitus in service.  Moreover, they both seem to base their opinions largely on the fact that the Veteran had normal hearing at separation, suggesting such is ipso facto evidence that his hearing loss and tinnitus are related to postservice factors.  Both examiners made no attempt to reconcile such finding with the competent and credible testimony indicating dramatically higher noise exposure in service than postservice.  Thus, those opinions are inadequate and not probative evidence in this matter.

Accordingly, resolving all remaining reasonable doubt in the Veteran's favor, the Board finds that service connection for tinnitus is warranted, and the appeal in this matter must be granted.


ORDER

Service connection for tinnitus is granted.


REMAND

As noted above, the August 2011 and October 2013 VA audiological examinations include opinions that are not supported by adequate rationale.  Both examiners rely heavily on the fact that the Veteran's hearing was normal at separation, in violation of Hensley v. Brown, 5 Vet.App. 155, 159 (1993).  From there, the examiners conclude that his hearing loss must necessarily be due to postservice factors without even addressing the significance of the drastic difference between his high levels of noise exposure in service and relatively low levels afterwards.  In fact, the October 2013 examiner indicates that the fact that his postservice employers required regular hearing tests suggests his civilian job involved significant noise, which would be an astute inference absent the multiple, consistent statements and sworn testimony in the record attesting to the fact that he worked in sales, with minimal noise exposure.  Moreover, the Board notes that additional records from the Veteran's private employer postservice was added to the file, and neither the August 2011 or October 2013 examiners had the opportunity to review them.  Thus, those examinations were based on an incomplete factual record.   Accordingly, a remand is necessary for further development. 

Accordingly, the case is REMANDED for the following actions:

1. Obtain all outstanding records of VA or adequately identified private evaluations or treatment the Veteran has received for his bilateral hearing loss.

2. Then, arrange for the Veteran to be examined by an audiologist to determine the nature and likely etiology of his bilateral hearing loss.  Based on a review of the record, examination of the Veteran, and any tests or studies deemed necessary, the examiner must opine whether it is at least as likely as not (a 50 percent or better probability) that the Veteran's bilateral hearing loss is related to his conceded noise exposure in service.  

The examiner must specifically consider and discuss, as necessary, the significance of (1) threshold shifts in the right 500, 1000, and 4000 Hertz ranges in service; (2) threshold shifts in the left 500, 1000, 2000, and 4000 Hertz ranges in service; and (3) the dramatically greater degree of hazardous noise exposure in service than afterwards.

The examiner must provide a complete rationale with the opinions provided, citing to supporting factual findings and medical literature or principles as appropriate.

3. Review the record and readjudicate the claim.  If it remains denied, issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the record to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


